NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 13-4143
                                    ___________

                              THORNTON CARROLL,
                                            Appellant

                                          v.

               ABM JANITORIAL SERVICES-MID ATLANTIC INC.
                   ____________________________________

                   On Appeal from the United States District Court
                             for the District of Delaware
                       (D.C. Civil Action No. 1-11-cv-01041)
                    District Judge: Honorable Leonard P. Stark
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 16, 2014
               Before: JORDAN, COWEN and BARRY, Circuit Judges

                            (Opinion filed: June 17, 2014)
                                   ___________

                                     OPINION
                                    ___________

PER CURIAM

      Thornton Carroll, proceeding pro se, appeals from the District Court’s September

18, 2013, order entering summary judgment in favor of ABM Janitorial Services-Mid

Atlantic Inc. (“ABM”). We will affirm.
                                             I.

       The facts being well-known to the parties, we set forth only those most pertinent

to this appeal. Carroll, a cleaner, worked for Brandywine Building Services, Inc., and

continued in that capacity after the company was acquired by ABM Janitorial Services-

Mid Atlantic, Inc. (“ABM”) on January 1, 2006. He received ABM’s “Information for

Employees” and signed a Statement of Acknowledgement. Among other things, the

document stated that employees were not permitted to punch another’s time card and that

doing so would result in immediate termination with cause. He also received and signed

ABM’s “Work Rules,” which stated that tampering with attendance records was cause for

termination.

       Carroll was assigned to the Bank of America (“BOA”) site as a supervisor, along

with another ABM employee, Gary Cooper, who was a shift manager. They worked the

evening shift, Monday through Friday, from 5:00 p.m. to 1:00 a.m., as lateral supervisors.

Their direct supervisors were two project managers, who in turn reported to a district

manager. Carroll’s duties included supervising a staff of cleaners at several BOA

buildings. He was responsible for overseeing the performance, attendance, and

punctuality of staff, and for hiring and firing employees, subject to approval from one of

the project managers. Carroll could also call a project manager if a problem occurred

during his shift.

                                             2
       On the evening of July 3, 2009, Carroll and Cooper were on duty. Around 9:30

p.m., Carroll observed employees leaving early. They were not clocking out, and he did

not try to stop them. Instead, he went to other buildings under his supervision to

determine why they were leaving early. At some point, he called Cooper, who told him

that “it was common practice to allow employees to leave early on the evening before a

holiday and to clock out the entire staff at the shift end.” Carroll v. ABM Janitorial

Servs.-MID Atl., Inc., 970 F. Supp. 2d 292, 296 (D. Del. 2013). Carroll did not notify the

project managers or the district manager about the early departures. He left early, at

10:30 p.m., and Cooper signed off on the time sheets that reflected that the employees

had worked a full shift.

       ABM’s project managers learned about the early departures in August 2009.

Carroll and Cooper then met with a project manager and the district manager. They

explained that they made the decision to dismiss the employees at 10:30 p.m. instead of

midnight, the usual shift ending time, because the building was fairly empty that day and

it was a holiday weekend. They also admitted “their responsibility for the decision to

allow the early shift end.” Id. at 297. A report prepared after the meeting recommended

suspensions for Cooper and Carroll and warned them that another violation would result

in immediate termination. Carroll then requested a second, and private, meeting with the

district manager. He told them that the employees actually left at 9:30 p.m., not 10:30




                                             3
p.m., and that he didn’t report the early departures because he didn’t want to have a

conflict with Cooper.

         According to a subsequent series of internal ABM emails, the district manager was

authorized to terminate Cooper and Carroll on August 6, 2009. Carroll was then advised

that his employment was terminated effective August 10, 2009, for violation of company

policies and procedures, due to his actions on July 3, 2009. Specifically, he was told that

he was terminated for allowing employees to leave two hours early with pay. Cooper

was also terminated.

         Carroll filed a complaint against ABM alleging employment discrimination,

violations of his civil rights, defamation, race discrimination, and retaliation. Following

discovery, the parties cross-moved for summary judgment. Carroll moved for summary

judgment on all of his claims and argued that he was not terminated for just cause. ABM

moved for summary judgment on the grounds that Carroll’s claims failed as a matter of

law, and that he was an at-will employee who could not maintain a claim for wrongful

termination. The District Court granted ABM’s motion and denied Carroll’s. He timely

appealed.

                                             II.

         We have jurisdiction pursuant to 28 U.S.C. §1291.1 We exercise plenary review

over a district court’s grant of summary judgment. Fraser v. Nationwide Mut. Ins. Co.,


1
    The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367(a).
                                               4
352 F.3d 107, 111 (3d Cir. 2003). Summary judgment is appropriate if, viewing the

record in the light most favorable to the non-moving party, there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a).

       The only issue Carroll raises on appeal is that the District Court improperly

granted summary judgment in ABM’s favor on his wrongful termination claim. He

concedes that he was an at-will employee, and argues that “ABM’s decision to terminate

its at-will employee should have been made in good faith, but was not,” in violation of

Delaware’s implied covenant of good faith and fair dealing. (Appellant’s Br. pp. 7, 9.)

He claims that ABM fabricated the charges against him. Specifically, he asserts that the

project managers “manufactured false allegations to support their grounds to terminate

[him] on August 10, 2009.” (Id. p. 10.) In response, ABM argues that Carroll was an at-

will employee who could be terminated at any time, with or without cause, and that it did

not manufacture false grounds for his termination. (Appellee’s Br. pp. 22-24.)

       In Delaware, an implied covenant of good fair and fair dealing is read into every

employment contract. See Freebery v. Coons, 589 F. Supp. 2d 409, 423 (D. Del. 2008).

The employment-at-will doctrine “generally permits the dismissal of employees without

cause and regardless of motive.” E.I. DuPont de Nemours & Co. v. Pressman, 679 A.2d
436, 437 (Del. 1996). Yet the covenant of good faith and fair dealing “permits a cause of

action against an employer for the deceitful acts of its agent in manufacturing materially

                                             5
false grounds to cause an employee’s dismissal.” Id. The Delaware Supreme Court has

cautioned, however, that where the employment at-will doctrine is broad, the covenant of

good faith and fair dealing is “narrow and carefully crafted,” and Delaware courts have

found it breached in extremely limited circumstances. See id. at 438, 443-44; see also

Freebery, 589 F. Supp. 2d at 423-24 (D. Del. 2008).

       The District Court determined that Carroll was terminated “for violation of

timekeeping procedures.” Carroll, 970 F. Supp. 2d at 301. It also concluded that the

“record does not reflect that any employee manufactured false allegations” against him.2

Id. The issue before us, then, is whether Carroll provided enough evidence to create a

genuine issue of material fact as to whether ABM falsely accused him of the timekeeping

violations that occurred on July 3, 2009.

       Carroll testified that he knew employees left early on July 3, 2009. (Appellee’s

App. p. 46.) He also testified that the employees failed to punch out and that he failed to

secure approval for their unauthorized early departures. (Id. pp. 36-38, 41.) He also

admitted that he left early. (Id. p. 39.) Finally, he testified that he did not report the early

departures to the project managers, as required, and failed to ensure that the early

departing employees punched out to prevent them from being paid for hours not worked.

(Id. pp. 40-41.)


2
 The District Court also determined that “the other exceptions to the at-will employment
doctrine are inapplicable.” Carroll, 970 F. Supp. 2d at 302. Carroll does not dispute that
conclusion.
                                             6
       The record supports the District Court’s conclusion that Carroll was terminated for

violating ABM’s timekeeping procedures. We understand that Carroll disputes some of

the events that occurred on July 3, 2009, and in the time leading up to his termination.

(Appellant’s Br. pp. 15-17.) That alone is not enough to overcome the District Court’s

conclusion that ABM did not manufacture false allegations against him. Carroll offers no

evidence that would create a genuine issue of material fact on that key issue. Carroll was

an at-will employee, and, absent any evidence of false allegations, ABM was legally

permitted to terminate him with or without cause. We perceive no error in the District

Court’s conclusion that Carroll’s wrongful termination claim failed as a matter of law.3

We will, therefore, affirm its September 17, 2013, order entering summary judgment in

ABM’s favor.




3
 The District Court also granted summary judgment to ABM on Carroll’s defamation,
civil rights, and race discrimination claims. Carroll has not raised those issues on appeal.
Therefore, we consider them waived. See United States v. Pelullo, 399 F.3d 197, 222 (3d
Cir. 2005).
                                              7